Citation Nr: 0333343	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-20 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder to include pes planus and a bilateral cold weather 
disorder, claimed as frozen feet.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for glaucoma with 
decreased visual acuity of the right eye.

4.  Entitlement to service connection for hypertension, with 
headaches and dizziness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the above claims.

In June 2003, the veteran testified at a hearing before the 
Board traveling to the RO, a transcript of which has been 
associated with the claims folder.

The issues of entitlement to service connection for a 
bilateral foot disorder to include pes planus and a bilateral 
cold weather disorder, claimed as frozen feet, and for PTSD 
will be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  A low back disorder has was not incurred in or aggravated 
by active service.

2.  Glaucoma with decreased visual acuity of the right eye 
was not incurred in or aggravated by active service.

3.  Hypertension with headaches and dizziness was not 
incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for entitlement to service connection for 
glaucoma with decreased visual acuity of the right eye have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  The criteria for entitlement to service connection for 
hypertension with headaches and dizziness have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claims by means of 
the discussions in the May 2002 rating decision and the 
October 2002 Statement of the Case (SOC).  He was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
his case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the foregoing correspondence, as well as letters 
from the RO dated in July 2001 and May 2002.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available VA and 
private medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was not afforded a VA examination.  He 
has given a history of a low back disorder, glaucoma, and 
hypertension, however, there is no evidence that he actually 
had those disorders during service.  In fact, the evidence 
indicates otherwise.  On separation examination in January 
1954,  examination of his spine and other musculoskeletal 
joints, eyes, and vascular systems were normal.

Because there is no competent evidence tending to show that 
the veteran had a low back disorder, glaucoma, and 
hypertension during service, VA's duty to assist is not 
triggered.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Even taking into account the veteran's statements, these 
criteria have not been met, as he lacks the education, 
training, or experience to offer medical diagnoses or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this particular case, the persistent or recurrent 
symptoms of such a condition are not the type of things that 
can be observed by a lay person.  38 U.S.C.A. 5103A(d) (West 
2002); 38 C.F.R. 3.159(c)(4)(A) (2003).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Additionally, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement the Veterans Claims Assistance Act of 2000 
(VCAA) has recently been invalidated.  Specifically, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held invalid the provisions of 38 
C.F.R. § 3.159(b)(1) which allowed a decision to be made 
before the one year period for submitting new evidence had 
expired with the proviso that if the information or evidence 
was subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in both the 
July 2001 and May 2002 letters that it would be to the 
veteran's benefit to submit any additional evidence as soon 
as possible.  The RO also told the veteran that he should 
submit additional evidence within 60 days, but in the July 
2001 letter, it also informed him that such evidence must be 
received by VA within one-year from the date of the letter or 
retroactive benefit would not be payable.  Even though the 
subsequent RO letter did not include the one-year proviso, 
the veteran did continue to submit evidence as late as July 
2003, more than one year following the date of the May 2002 
letter.  Thus, the veteran was ultimately afforded more than 
one year to submit evidence, and therefore, the Board finds 
that there is no prejudice to him as a result of any legal 
deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the veteran has one year to provide 
additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for cardiovascular-renal disease, 
including hypertension, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of a low back disorder, 
glaucoma or hypertension during his period of active service.  
A service medical record dated in December 1951 shows that 
the veteran had asthenopia, and that glasses were ordered.  
However, there is no indication that he had glaucoma.

The report of medical examination dated in January 1954 and 
completed at the time of his separation from service, shows 
that upon clinical evaluation, his spine and other 
musculoskeletal system, eyes, and vascular system, were all 
normal.

Subsequent to service, a VA examination report dated in April 
1997 shows that the veteran provided a three year history of 
chronic back pain and a history of hypertension since 1991.  
Examination of the eyes shows that visual acuity on the right 
was 20/20 and on the left was 20/25.  Fundus was normal.  The 
diagnosis, in pertinent part, was history of hypertension 
since 1991, on medicine for a few years, presently not on any 
medicine, symptomatic with headaches and dizziness; history 
of chronic back pain for three years, symptomatic now; and 
history of headaches and dizziness secondary to the 
hypertension.

An associated VA orthopedic examination report, also dated in 
April 1997, shows that the veteran reported that he had low 
back pain over the preceding couple of years without history 
of injury to account for the onset of pain.  The impression 
was chronic lumbar syndrome.

VA outpatient treatment records dated from April 2000 to 
November 2000, show that the veteran underwent intermitted 
treatment for current symptoms associated with various 
disorders, to include hypertension and primary open angle 
glaucoma.

Private medical records from Premier Medical dated from 
December 1999 to June 2001, show that the veteran was being 
followed for symptoms associated with primary open angle 
glaucoma.

During his June 2003 testimony before the Board, the veteran 
testified that he hurt his back in a fall from a truck during 
his period of service in the Republic of Korea in 1953.  He 
added that it did not hurt then, but that it began to bother 
him some time in 1954, at which time his back was sore and he 
could not bend over.  He treated his symptoms by applying a 
pad himself.  He did not seek professional medical treatment 
for his symptoms until three years ago.

The veteran also testified that he began to experience his 
vision becoming dim at night about seven years ago.  He 
indicated that he was told by his VA physicians that he 
currently had glaucoma.  He also asserted that he currently 
had hypertension which was first diagnosed about six years 
earlier.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
low back disorder, glaucoma with decreased visual acuity of 
the right eye, and hypertension, with headaches and 
dizziness.  Service medical records are negative for any 
complaints or findings of symptoms associated with the 
foregoing disabilities.

The post-service medical evidence shows that in April 1997, 
the veteran was diagnosed with a three year history of 
chronic lumbar syndrome.  The evidence also shows that the 
veteran was diagnosed with hypertension since 1991 and that 
the earliest evidence of glaucoma is not until the VA 
outpatient treatment record dated in from August 2000.  
However, there was no indication that these disabilities were 
in any way related to service.  On the contrary, reference 
was made to their onset numerous years following separation 
from service.  There is no evidence that a low back disorder, 
glaucoma, or hypertension are in any way etiologically 
related to the veteran's period of active service.  
Similarly, there is no competent medical evidence of record 
to suggest that the veteran had hypertension manifested to a 
compensable degree within one year following the date of his 
separation from service.

Any contentions by the veteran that his current low back 
disorder, glaucoma, or hypertension, are somehow related to 
his active service, even if presented as sworn testimony, do 
not constitute competent evidence.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disorder, glaucoma with decreased 
visual acuity of the right eye, and hypertension, with 
headaches and dizziness.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for glaucoma with decreased 
visual acuity of the right eye is denied.

Entitlement to service connection for hypertension, with 
headaches and dizziness is denied.


REMAND

With regard to the issue of entitlement to service connection 
for a bilateral foot disorder to include pes planus and a 
bilateral cold weather disorder, claimed as frozen feet, 
first degree pes planus was noted on the veteran's January 
1951 entrance examination report.  Pes planus, moderate, 
asymptomatic was noted on the January 1954 separation 
examination report.  The veteran testified during his June 
2003 hearing that he has symptoms associated with the claimed 
disorder, to include thickness of toenails, scaling, peeling, 
tingling, soreness, and sweatiness.  He reported that his 
symptoms were the result exposure to the cold during his 
period of service in the Republic of Korea in 1952.  He added 
that he had lived in a warm climate, in Alabama, prior to 
service and since his separation from service.

In the October 2002 statement of the case, the RO noted that 
the veteran served in Korea during the Korean War but that 
"the circumstances of service are not consistent with 
exposure to extreme cold sufficient to request a VA 
examination.  In this regard, the Board notes that, other 
than the veteran's DD Form 214, no other evidence has been 
developed with regard to the circumstances of the veteran's 
service.  The DD Form 214 does not show the dates that the 
veteran served in Korea or provide any other information 
about the circumstances of his service in Korea.  
Accordingly, the Board concludes that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current bilateral cold weather disorder, 
including residuals of frozen feet, which may be found on 
examination.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
veteran should be afforded a VA examination in order to 
obtain appropriate opinion.

Additionally, entitlement to service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of VA regulations, that 
is, a diagnosis which meets the criteria in the 4th edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV); (2) credible supporting evidence that the claimed 
in-service stressors actually occurred; and (3) a link, 
established by medical evidence between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2002).

During his June 2003 hearing testimony, the veteran asserted 
that he experiences symptoms associated with PTSD.  He 
indicated that he was being treated for his symptoms over the 
preceding seven months at a VA facility, and had been 
diagnosed with PTSD.  He attributed his symptoms to stressful 
events experienced during service as a quartermaster in 
Korea, wherein he would carry clothes up to the front lines 
for soldiers; being shot at; witnessing other members of his 
unit being killed; and loading dead bodies onto a ship.  A 
review of the evidence of record reveals that it does not 
appear that records associated with treatment for PTSD have 
been associated with the veteran's  claims folder.  As such, 
given the foregoing factors, the Board concludes that remand 
is required to obtain any such treatment records, and to 
obtain additional medical evidence in attempt to resolve 
whether the veteran has been diagnosed with a psychiatric 
disorder related to service.

Accordingly, this claim is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Request that the veteran identify all 
VA and private medical care providers who 
have examined or treated him for 
bilateral foot disorder to include pes 
planus and a bilateral cold weather 
disorder, claimed as frozen feet, and for 
PTSD since his separation from service, 
to include those recent records 
identified for treatment of symptoms 
associated with PTSD.  Obtain all records 
of any treatment reported by the veteran 
that have not already been associated 
with the claims folder.

3.  Attempt to obtain the veteran's 
service personnel records, or any other 
records that might contain information 
about the circumstances of his service in 
Korea, including the dates of that 
service, from the appropriate repository 
for such records.

4.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to 
comment specifically about any and all 
stressful events that happened during his 
active military service.  Specifically 
inform him that this statement must 
include detailed information regarding 
the alleged stressors to include date, 
time, location, people involved, and 
unit(s) involved.  Inform him that his 
failure to provide this detailed 
information could prevent the 
verification of his stressors and result 
in an adverse decision. 

5.  After a response is received from the 
veteran or the time for response expires, 
request that the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
his alleged stressors as identified, as 
well as any other stressors he describes 
in response to the above request for 
information.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

6.  After obtaining as many of the above 
records as possible, schedule the veteran 
for a VA psychiatric and 
orthopedic/neurological examinations.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the report.

The medical rationale for the opinions 
expressed should be included in the 
examination reports.

Psychiatric examination:   A VA 
psychiatrist is requested to determine 
the nature, extent of severity, and 
etiology of any psychiatric disorders 
which may be present, to include PTSD.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is 
sufficient to produce the veteran's PTSD; 
and whether there is a link between the 
current symptomatology and his period of 
active service.

Orthopedic/neurological examinations:  
The examiner should provide a complete 
diagnosis of the veteran's claimed 
bilateral foot disorder to include pes 
planus and a bilateral cold weather 
disorder, claimed as frozen feet.  Based 
on examination findings and a review of 
the medical evidence of record, to 
include the service medical records, the 
examiner should then render an opinion as 
to the likely time of onset and etiology 
of any current foot condition.  If any 
foot condition is considered likely to 
have preexisted service, the examiner 
should discuss whether it is likely that 
any such symptoms accelerated beyond 
normal progression during service.  The 
examiner should render an opinion as to 
the likelihood that any current bilateral 
foot disorder is the result of a cold 
injury to the feet in service.

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

8.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



